J-S04045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JOHN WESLEY PICKIN                         :
                                               :
                      Appellant                :   No. 954 MDA 2020

        Appeal from the Judgment of Sentence Entered June 22, 2020
      In the Court of Common Pleas of Northumberland County Criminal
                 Division at No(s): CP-49-CR-0001219-2019

BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUSMANNO, J.:                      FILED FEBRUARY 19, 2021

        John Wesley Pickin (“Pickin”) appeals, pro se, from the judgment of

sentence entered following his guilty plea to disorderly conduct.1 We dismiss

the appeal.

        The trial court summarized the relevant factual and procedural history

as follows:

              [On December 12, 2017,] [] Pickin was charged with
        [d]isorderly [c]onduct ([s]ummary [o]ffense) and [p]ublic
        [n]uisance ([m]isdemeanor 2) based on the condition of a
        property he owned at [] N. Shamokin Street in the City of
        Shamokin. It was alleged that the property had damaged, open
        and non-waterproof eaves, broken glass in the windows and
        doors, was littered with garbage and refuse, and the slate
        shingles were loose and in danger of falling off the roof.



____________________________________________


1   See 18 Pa.C.S.A. § 5503(a)(4).
J-S04045-21


            [] Pickin was sentenced on June 22, 2020[,] pursuant to a
      plea offer[,] where[in] [] Pickin [pled guilty to] the summary
      disorderly conduct charge[,] and the Commonwealth [nolle
      prossed] the misdemeanor 2 public nuisance charge. [] Pickin …
      was sentenced to pay the costs of prosecution and a twenty-five
      ($25.00) dollar fine.

             [] Pickin filed a [pro se] [N]otice of [A]ppeal on July 10,
      2020. He responded to [the trial court’s Pa.R.A.P.] 1925(b)
      [O]rder with a single-page [handwritten] document in narrative
      form. Throughout his narrative, [] Pickin confuses this case with
      another of his summary cases. At the bottom of his [Rule]
      1925(b) [Concise S]tatement, [] Pickin describes his efforts to
      rectify the problems/nuisance at the property that is the subject
      of this case[,] but does not describe any legal error by the [trial
      court].

Trial Court Opinion, 9/30/20, at 1 (unnumbered).

      Initially, we recognize that

      appellate briefs … must materially conform to the requirements
      of the Pennsylvania Rules of Appellate Procedure. This Court
      may quash or dismiss an appeal if the appellant fails to conform
      to the requirements set forth in the Pennsylvania Rules of
      Appellate Procedure. Although this Court is willing to liberally
      construe materials filed by a pro se litigant, pro se status confers
      no special benefit upon the appellant. To the contrary, any
      person choosing to represent himself in a legal proceeding must,
      to a reasonable extent, assume that his lack of expertise and
      legal training will be his undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005)

(citations omitted); accord Pa.R.A.P. 2101; see also Pa.R.A.P. 2111(a)

(setting forth the required contents of appellate briefs).

      Here, Pickin has submitted as his Appellate Brief the same single-page,

handwritten document that he filed with the trial court as his Rule 1925(b)

Concise Statement. Pickin’s Brief fails to include the necessary statement of


                                      -2-
J-S04045-21


jurisdiction, relevant scope and standard of review, statement of the case,

summary of the argument, and argument. Most notably, Pickin identifies no

issue for review. Instead, as noted by the trial court, Pickin explains why

the property is in its current condition, and states that he is in the process of

repairing   the   property.    See   Trial   Court   Opinion,   9/30/20,   at   1

(unnumbered).      Because these substantial defects preclude meaningful

review, we dismiss Pickin’s appeal.     See Adams, supra; Pa.R.A.P. 2101,

2111.

        Appeal dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021




                                      -3-